Mr. Presiding Justice Brown delivered the opinion of the court. 5. Master and servant, § 114*—when evidence sufficient to show liability of independent contractor. The proximate cause of an accident under the evidence, held to he a negligent order of a foreman to raise a column by a derrick rather than a faulty derrick, such as to make the employer of the foreman liable to respond in damages rather than the original contractor. 6. Master and servant, § 114*—when a master not liable for negligence of independent contractor. Where there is an independent subcontractor and his servant, the doctrine of respondeat superior does not extend liability to the original primary contractor on a building. 7. Master and servant, § 96*—how statutory requirements affect liability in structural employment. The Statute concerning structural work, approved June 3, 1907. (Hurd’s R. S. 1913, ch. 48, § 9, J. & A. ¶ 5377) does not operate to impose a common joint or several duty on all persons connected with a given structual construction, and belonging to any one of the classes named irrespective of their having control or “charge” of the work.